         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 1 of 12

                                                              Receipt number AUSFCC-6463849



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

Teja Ravi, Individually and on Behalf of          :
All Others Similarly Situated                     :
                                                  :
       Plaintiff,                                 :
                                                  :
v.                                                :
                                                  :
The United States of America                      :               20-1237 C
                                                  :
       Defendant.                                 :




                                  CLASS ACTION COMPLAINT


        Plaintiff Teja Ravi (“Plaintiff”), by and through his attorneys, brings this action on behalf
of himself and all others similarly situated against the United States. Plaintiff hereby alleges, on
information and belief, except as to those allegations which pertain to the named Plaintiff, which
allegations are based on personal knowledge, as follows:




                                                 1
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 2 of 12




                                 NATURE OF THE ACTION

         1.     The University of Farmington marketed itself as a university that “provide[s]
students from throughout the world a unique educational experience” and claimed to be credited
by the Michigan Department of Licensing and Regulatory Affairs and the Accrediting Commission
of Career Schools and Colleges. Farmington also claimed it was authorized by the Student and
Exchange Visitor Program that allows the admittance of foreign students. However, Farmington
was nothing more than a façade. It is now well known that the U.S. Immigration and Customs
Enforcement’s Homeland Security Investigations (“HSI”) created Farmington in an attempt
expose student visa fraud in the United States. Yet there was no way for prospective students to
distinguish Farmington from a real university. Farmington created what appeared to be a legitimate
web presence through its website and Twitter. The website went so far as to have bad weather
alerts for students. Ultimately, there was no reason for a student applying from abroad to know or
have a suspicion that Farmington was a fake university.

        2.       Plaintiff and class members applied and enrolled at Farmington with the
understanding that it was an accredited university offering legitimate degrees in such programs as
a Masters in Information Technology and a Masters in Computer Science. Farmington required
that Plaintiff and class members pay tuition upon acceptance. All class members were informed
that there would be regular classes each month, and all class members enrolled in the online
program as most of the students lived outside of the state of Michigan and/or were unable to attend
on campus courses due to their employment. None of the students received services in exchange
for their tuition.

        3.      In January 2019, Defendant revealed that the University was a sham and reneged
on their guarantees that Plaintiff and Class members had properly adhered to immigration
regulations and were therefore lawfully residing and working in the United States. Defendant
instead had the audacity to revoke Plaintiff and Class members visa status, accusing the enrollees
of visa fraud, even though Plaintiff and Class members were unwitting victims of Defendant’s
scheme, and had reasonably believed in Defendant’s actions and assurances, that the University
was a legitimate and authorized school.

        4.      The University turned out to be a fraudulent and deprived class members of
millions of dollars, without providing the services that it offered and promised. Plaintiff,
therefore, brings this action on behalf of himself and all other similarly situated persons who
enrolled at the University of Farmington asserting Breach of Contract and Breach of the Implied
Covenant of Good Faith and Fair Dealing. Plaintiff seeks damages and equitable relief on behalf
of the Class, which relief includes, but is not limited to, the following: refunding Plaintiff and
class member full amount paid to the University of Farmington; costs and expenses, including
attorneys’ fees and expert fees; and any additional relief that this Court determines to be
necessary to provide complete relief to Plaintiff and the class.

                                JURSIDICTION AND VENUE

        5.     The United States Court of Federal Claims has jurisdiction and venue over this
action pursuant to 28 U.S.C. § 1491(a)(1).



                                                2
           Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 3 of 12




                                            PARTIES

        6.     Plaintiff Teja Ravi is a citizen of India who resided in Houston, Texas at the time
he enrolled at Farmington. During the class period, in March 2018, Plaintiff was accepted and
enrolled in the University. Plaintiff was told by University officials that he would have regular
classes monthly. Plaintiff paid $12,500 in tuition to the University and believed the University’s
website and marketing material regarding its accreditation.

       7.      Defendant is the United States, as acting through its agencies, including the U.S.
Immigration and Customs Enforcement, which is based in Washington, D.C. has field offices
throughout the United States and is a branch of DHS.

           NATURE OF THE CASE AND BACKGROUND FOR THE CONTRACT

       8.      The University of Farmington was a fake university setup by ICE’s Homeland
Security Investigations and overseen by DHS and was setup to expose student visa fraud.

        9.      Defendant offered classes and degree programs on the University of Farmington
website and through letters of admission. Class members accepted defendant’s offers of admission
to enroll in the degree programs. Class members paid tuition money to the University. However,
the Defendant did not provide class or degree programs as offered.

      10.     In an effort to maintain a legitimate façade, Defendant used a complex scheme of
phony credentials and misleading and false statements to enrolled and prospective students. This
schemed included:

       •    Establishing a physical location:
            o Defendant leased a physical office in Farmington Hills, Michigan. Nevertheless,
                all administrative interfacing between the University officials and
                students/prospective students occurred digitally or telephonically as many of the
                enrolled students and prospective students relied on the online feature of the
                University.
       •    Enlisting recruiters to lure students:
            o Defendant enlisted the assistance of nearly a dozen recruiters to funnel Plaintiff
                and Class members to enroll in the University of Farmington, rather than other,
                legitimate, graduate programs. These recruiters, primarily foreign students, were
                in similar social circles as Plaintiff and Class members and approached Plaintiff
                and class members without solicitation. Defendant offered recruiters incentives
                for leading potential students to the University, in the form of cash or University
                credits. Recruiters helped funnel nearly six hundred (600) students to enroll at
                Farmington.
       •    Fabricating credentials:
            o Defendant went to great lengths to manipulate foreign prospective students by
                creating the impression that the University was legitimate. This included:




                                                 3
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 4 of 12




               •   Undercover agents of the Department of Homeland Security registering the
                   University of Farmington with the state of Michigan as a legitimate university
                   (through Department of Licensing and Regulatory Affairs).
               •   A national accreditation agency (Accrediting Commission of Career Schools
                   and Colleges), at the request of DHS, listed the University of Farmington as
                   being accredited in order to help deceive prospective students.
               •   Defendant placing the University on an ICE website, listing the University as
                   an institution approved for the Student and Exchange Visitor Program
                   (“SEVIS”).

       13.    The University further enticed student enrollment through what appeared to be a
legitimate web presence.

        14.     From its web presence, it was virtually impossible for a prospective student to
differentiate the University from a legitimate one. Prospective students researching schools were
doing so from the internet as the majority neither lived in or near Michigan, where the University
was located.

       15.     The University had a professional website, a red and blue coat of arms as its
emblem, a Latin slogan meaning “knowledge and work” and a physical location at a commercial
building in Farmington Hills, Michigan. Further, the website offered specific details related to its
courses and provided tuition pricing.




       One page on its website read:


                                                 4
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 5 of 12




       Located in the heart of the automotive and advanced manufacturing center of Southeast
       Michigan, the University of Farmington provides students from throughout the world a
       unique educational experience. Our dynamic business administration and STEM
       curriculum allows students to rapidly apply their knowledge; preparing them to succeed
       in an ever-globalizing economy.
        Another page describes an educational and collaborative community enrollees could be a
part of at UF:
       We are very excited about welcoming you to the UF community and helping
       you achieve your academic goals. You'll find UF to be a vibrant and growing
       institution where students, faculty and staff enjoy a challenging and
       collaborative environment. UF has a rolling admission process and operates on
       a quarterly academic calendar. Students are encouraged to apply early to ensure
       a smooth transition to UF.
      The website also listed and described the enticing, but illusory programs, offered by
Farmington. Regarding its graduate MBA program, the site stated:
       The two-year schedule offers a convenient way for you to add a master’s degree
       to your résumé while you work. . . . Students hone their skills in project and
       program management, quality improvement initiatives, and creativity and
       problem solving. This interactive and collaborative cohort program helps
       students build strong ties with their professional faculty and gain perspectives
       from other disciplines and leaders in industry.
       The University’s website went even further in an effort to induce students with
statements such as the school “was accredited by the Accrediting Commission of Career Schools
and Colleges (www.accsc.org) and licensed by the Michigan Department of Licensing and
Regulatory Affairs as a private postsecondary college. UF is authorized by the Student and
Exchange Visitor Program to admit foreign students.”

       16.     Ultimately, it was near impossible for a prospective student to discern the
legitimacy of the University through its recruitment efforts and web presence.

       17.     The University also engaged in individual communication via postal and electronic
mail with the prospective students. Upon acceptance of an offer letter from the University, a
student was enrolled and was advised that there would be regular classes monthly. The University
also mailed students an I-20, Certificate of Eligibility for Nonimmigrant Student Status to students,
leaving them no reason to question the University’s legitimacy. (see Exhibit 1)

        18.    Emails from University officials continued the impression of legitimacy. In an
email to prospective students an official wrote:

       Thank you for your recent interest in The University of Farmington, a nationally
       accredited business and STEM (science, technology, engineering, and
       mathematics) institution. Here at the University of Farmington we have created
       an innovative learning environment that combines traditional instruction with



                                                 5
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 6 of 12




       fulltime professional experiences. We offer flexible class schedules and a focus
       on students who do not want to interrupt their careers. (see Exhibit 2)

       19.      Other communication from officials reiterated the University’s fabricated claims
regarding its programs available to students with statements such as:
       In many instances, your prior Masters Degree’s (MA) credits, combined with
       CPT, can be applied to a second MA in lieu of a traditional course load.” And
       he continued to highlight the scheme’s accreditation: “We are accredited by the
       Accrediting Commission of Career Schools and Colleges (www.accsc.org) and
       licensed by the Michigan Department of Licensing and Regulatory Affairs as a
       private postsecondary college.


        20.     To further strengthen its claim of legitimacy, emails from the University
contained a footer with the following statement: “A nationally accredited institution authorized
to enroll international students by the U.S. Department of Homeland Security.”

        21.    Upon enrollment at the University, students would pay tuition to the University and
were advised that a class schedule would be forthcoming. The class schedule never arrived. When
students questioned the University regarding the lack of a class schedule and assignments, they
were met with either silence or assurances from Farmington officials about the legitimacy of the
school.

       For example:

        22.     Teja Ravi paid $12,500 in tuition to Farmington after he enrolled in March 2018,
after which he was enrolled and informed that he would have a regular class schedule and have
regular class. But he was never enrolled in classes or given assignments. As soon as the semester
commenced, and he still was not enrolled in classes, he contacted officials at the University to ask
about classes and assignment. A university official advised him not worry about it as that was not
an issue. It wasn’t until about a year after enrollment, Teja was advised by a friend that the
University was a fake. Teja contacted the University to clarify this rumor and was told by a
University official that the rumor was not true. Ravi never received any educational services from
the University.

        23.    Rajasekhar Reddy enrolled in Farmington in October 2017 after paying tuition in
the amount of $10,000. Rajasekhar applied after researching the school online and reviewing
Farmington’s website. In January 2019, Rajasekhar learned the University was a fake. He tried
several times to contact the University and received no response.

        24.     Naveen Kumar enrolled at University of Farmington around May 2018. Naveen
visited Farmington, MI during the enrollment process, but the University was closed the day he
visited. After researching the University online, Naveen ultimately submitted an application and
accepted its offer to attend. When Naveen became suspicious of the University he requested a




                                                 6
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 7 of 12




transfer of his SEVIS to another school. Farmington would only agree to the transfer in exchange
for a payment of $1500, which Naveen paid.

        25.    Pavan Sama, a Farmington student during the time period of Defendant’s
unlawful acts had a similar experience to other students. He corresponded with a University
official named Carey Ferrante whose email address was
carey.ferrante@universityoffarmington.edu. Sama paid $15,000 in tuition to Farmington.

        26.      Each of these students had common facts associated with their matters: they each
relied on the website; they each relied on individual communications with University staff; they
each received an accepted an offer of admission; they each enrolled and paid thousands of
dollars of tuition; none of them received class information after enrolling; none of them were
enrolled in classes; those who inquired after enrolling received assurances; none of them
received any sort of service for the thousands of dollars that they spent in tuition money.

        27.     In January 2019, Defendant revealed that the University was a sham and reneged
on their guarantees that Plaintiff and Class members had properly adhered to immigration
regulations and were therefore lawfully residing and working in the United States. Defendant
instead had the audacity to revoke Plaintiff and Class members visa status, accusing the enrollees
of visa fraud, even though Plaintiff and Class members were unwitting victims of Defendant’s
scheme, and had reasonably believed in Defendant’s actions and assurances, that the University
was a legitimate and authorized school.



                                     PLAINTIFF’S FACTS

        28.    Plaintiff Teja Ravi learned of the University from a friend who advised him that he
could attend all classes online, which would allow him to maintain the Curricular Practical
Training that allowed him to attend school and continue with employment in the United States.
Plaintiff was also enticed by the University’s three-month semester schedule as he traveled
frequently for his contracted work, which was on a six-month basis.

        29.     At the time Plaintiff applied to the University in early 2018, he was enrolled in
engineering curriculum at Northwestern Polytechnic University in California, and had been
granted a 5-year student visa through that program from July 2015 to July 2020. Plaintiff was
interested in the University of Farmington as it offered graduate programs in IT, which he hoped
would make him a more attractive candidate to prospective employers. Plaintiff applied to the
University in early 2018 by filling out an admission form and enrolled in the Masters in
Information Technology program.

       30.    Upon enrollment to the University, Plaintiff paid $12,500 in tuition. He was advised
by the University that he would be scheduled for regular classes every month. After
commencement of the first semester, Plaintiff did not receive any classes to attend or assignments,
as he had been promised by the University. Plaintiff contacted University administration to find
out why and was told by University officials that the lack of classes and assignments would not be



                                                7
          Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 8 of 12




an issue. Plaintiff also re-checked the University’s accreditation on its website, which indicated
that his Curricular Practical Training (“CPT”) was valid.

        31.     A year after enrolling, Plaintiff learned that the University might be fraudulent.
Plaintiff contacted University administration three times. On his third attempt, Plaintiff spoke with
University administrator Carrie Fernand, who advised Plaintiff that there were no issues. Shortly
thereafter, however, Plaintiff discovered news of the University being a sting operation by the
Department of Homeland Security, with many students either arrested or deported.

       32.     Plaintiff’s experiences with the University are typical of the class and over 500
other University of Farmington students.

        33.      Plaintiff suffered injury in fact and loss of money or property. He has been damaged
by, inter alia, the amounts he has paid the University of Farmington in tuition.

                                     CLASS ALLEGATIONS

        34.     Plaintiff brings this class action on behalf of himself individually and all others
similarly situated, pursuant to Rule 23(b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

        35.    The proposed class consists of all persons who enrolled in and attended the
University of Farmington from 2015 to 2019. Excluded from the Class are the University of
Farmington, its affiliates, employees, officers, and directors, persons or entities that distributed or
recruited students for the University of Farmington, the Judge(s) assigned to this case, and the
attorneys of record in this case. Plaintiff reserves the right to amend the Class definition if
discovery and further investigation reveal that the Class should be expanded or otherwise
modified.

       36.     This action is properly brought as a class action for the following reasons:

               a. The proposed class is numerous and geographically dispersed through the
                  United States and other countries, such that the joinder of all class members is
                  impracticable. While Plaintiff does not know the exact number and identity of
                  all class members, Plaintiff is informed and believes that there are hundreds of
                  class members. The precise number of members can be ascertained through
                  discovery.
               b. The disposition of Plaintiff’s and proposed class members’ claims in a class
                  action will provide substantial benefits to both the parties and the Court.
               c. The proposed class is ascertainable and there is a well-defined community of
                  interest in the questions of law or fact alleged herein since the rights of each
                  proposed class member were infringed or violated in the same fashion.
               d. There are questions of law and fact common to the proposed class which
                  predominate over any questions that may affect particular class members. Such
                  common questions of law and fact include, but are not limited to:
                     i.   Whether the conduct by the University of Farmington was unlawful,
                          unfair, or fraudulent;


                                                  8
Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 9 of 12




         ii.   Whether the University’s advertising was likely to deceive the public;
        iii.   Whether the University’s conduct was false, misleading, or likely to
               deceive;
         iv.   Whether the University violated the Michigan Consumer Protection
               Act;
          v. Whether the University breached the terms of its of contract with
               students to provide educational services;
         vi.   Whether the University’s actions breached the Implied Covenant of
               Good Faith and Fair Dealing;
        vii.   Whether the University unjustly received funds from Plaintiff or class
               members;
       viii.   Whether the University is liable for intentional and/or negligent
               misrepresentations;
         ix.   Whether the University is liable for making false promises;
          x. Whether the Plaintiff and proposed class members have been harmed
               and the proper measure of relief;
         xi.   Whether Plaintiff and the proposed class members are entitled to an
               award of punitive damages, attorneys’ fees and expenses against the
               Defendant; and
        xii.   Whether, as a result of Defendant’s misconduct, Plaintiff is entitled to
               equitable relief, and if so, the nature of such relief.
    e. Plaintiff’s claims are typical of the claims of the members of the proposed class.
       Plaintiff’s claims arise from the same practices and conduct that give rise to the
       claims of all class members and are based on the same legal theories. He was
       injured by the same wrongful practices as other class members.
    f. Plaintiff will fairly and adequately protect the interest of the proposed class in
       that he has no interests antagonistic to those of the other proposed class
       members, and Plaintiff has retained attorneys experienced in consumer class
       actions and complex litigation.
    g. A class action is superior to other available methods for the fair and efficient
       adjudication of this controversy for at least the following reasons:
           i.  Given the size of individual proposed class members’ claims and the
               expense of litigating those claims, few, if any, proposed class members
               could afford to or would seek legal redress individually for the wrongs
               Defendant committed against them, and absent proposed class members
               have no substantial interest in individually controlling the prosecution
               of individual actions;
          ii.  The action will promote an orderly and expeditious administration and
               adjudication of the proposed class claims; economies of time, effort, and
               resources will be fostered; and uniformity of decisions will be insured;
        iii.   Without a class action, proposed class members suffered injury will
               have no redress, and Defendant’s violations of law will proceed without
               remedy while Defendant continue to reap and retain the substantial
               proceeds of its wrongful conduct; and




                                      9
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 10 of 12




                    iv.    Plaintiff knows of no difficulty that will be encountered in the
                           management of this litigation which would preclude its maintenance as
                           a class action.

      37.     Defendant has, or has access to, address information for the Class members, which
may be used for the purpose of providing notice of the pendency of this class action.

      38.     Plaintiff seeks damages and equitable relief on behalf of the proposed class on
grounds generally applicable to the entire proposed class.

                                  FIRST CAUSE OF ACTION
                                       (Breach of Contract)
      39.    Contracts existed between Plaintiff, class members and the University of
Farmington, which was controlled and operated by Defendant.
        40.     Defendant purported to offer admission to the University, including access to
classes and advanced degrees. Plaintiff and other students indicated their acceptance of the offer
of admission and provided consideration for the contract by paying tuition and other fees in the
amounts of $10,000 to more than $15,000. The United States breached the contract when it failed
to provide the offered classes and degrees.
       41.      All conditions precedent under the contracts have been performed by Plaintiff and
the Class, including the payment of tuition, application fees, and other fees.
       42.     Defendant, operating and controlling the University, breached the terms of its
standardized contracts with Plaintiff and the Class by failing to provide them with the promised
products and services as contracted.
       43.    As a result of Defendant’s breach of its contracts, Plaintiff and the Class have
been damaged.


                                SECOND CAUSE OF ACTION
              (Breach of the Implied Covenant of Good Faith and Fair Dealing)
       44.    Plaintiff re-alleges and incorporates by reference the allegations contained in the
paragraph above as if fully set forth herein.
        45.     The law implies a covenant of good faith and fair dealing in every contract.
Defendant, operating the University of Farmington, violated this covenant of good faith and fair
dealing in its contract with Plaintiff and members of the Class by, inter alia, misrepresenting to
Plaintiff and the Class the true nature of the University graduate program as alleged more fully
elsewhere in the Complaint.
        46.     Plaintiff and members of the Class performed all, or substantially all, of the
significant duties required under their agreements with Defendant.



                                                 10
         Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 11 of 12




      47.     The conditions required for Defendant’ performance under the contract
agreements had occurred.
       48.   Defendant did not provide and/or unfairly interfered with the right of Plaintiff and
Class members to receive the benefit under their agreements with Defendant.
      49.     Plaintiff and the Class have been damaged by Defendant’s breach of the implied
covenant of good faith.


                                    PRAYER FOR RELIEF
50. WHEREFORE, Plaintiff prays this Court enter a judgment against Defendant that:
A.      This action be certified and maintained as a class action under Rule 23(b)(2) and (b)(3) of
the Federal Rules of Civil Procedure and certify the proposed class as defined, appointing
Plaintiff as representative of the Class, and appointing the attorneys and law firms representing
Plaintiff as counsel for the Class;
B.      Awards compensatory, statutory and/or punitive damages for Defendant’s breach of
contract, breach of the implied covenant of good faith and fair dealing, fraud, negligent
misrepresentation and false promises, where such relief is permitted;
C.      Award Plaintiff and proposed class members the costs of this action, including reasonable
attorneys’ fees and expenses;
D.      Orders Defendant to immediately cease its wrongful conduct as set forth above; enjoins
Defendant from continuing to falsely market and advertise, conceal material information, and
conduct business via the unlawful and unfair business acts and practices complained of herein;
orders Defendant to refrain from discriminating against Plaintiff and Class members in the
Plaintiff and Class members’ future applications to enter the United States, because of Plaintiff
and Class members’ ensnarement at the University; and requires Defendant to refund to Plaintiff
and all of the Class members the funds paid to Defendant for the subject tuition and fees;
E.      Awards equitable monetary relief, including restitution and disgorgement of all ill-gotten
gains, and the imposition of a constructive trust upon, or otherwise restricting the proceeds of
Defendant’s ill-gotten gains, to ensure that Plaintiff and proposed class members have an
effective remedy;
F.      Awards pre-judgment and post-judgment interest at the legal rate; and
G.      Such further legal and equitable relief as this Court may deem just and proper.




                                             Respectfully submitted,

                                             By: /s/Amy E. Norris, Esq., (#1017140)
                                             Amy@mwlc.org
                                             (202) 530-0100
                                             NORRIS LAW, PLLC
                                             616 E Street NW



                                                11
Case 1:20-cv-01237-NBF Document 1 Filed 09/21/20 Page 12 of 12




                            Suite 1156
                            Washington, DC 20004

                            Attorney for Teja Revi




                              12
